Battle, J. The grand jury of White County indicted B. H. Ward for carnally knowing and unlawfully abusing Eva Wood-son, a female under the age of sixteen years. He was convicted and his punishment assessed at imprisonment in the penitentiary for the period of one year. The record in this court shows that the State failed to prove the county in which the offense was committed. This is a jurisdictional fact, and must be proved by the State. It is necessary to prove it in order to convict the defendant of a criminal offense. Sullivant v. State, 8 Ark. 400; Holeman v. State, 13 Ark. 105; Reed v. State, 16 Ark. 499; McQuistian v. State, 25 Ark. 435; Frazier v. State, 56 Ark. 242; Jones v. State, 58 Ark. 390; 22 Enc. Pleading & Practice, 827, and cases cited. In his argument before the jury the prosecuting attorney said, “You will have to brand the prosecuting witness, Eva Wood-son, as an infamous liar and a perjurer before you can acquit the defendant.” This remark was highly improper. • For failure to prove the venue, the judgment is reversed, and the cause is remanded for a new trial. Riddick, J., dissents.